                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In re:                                                      Case No. 20-48712

MUHAMMAD S. AWAISI,                                         Chapter 7

                       Debtor.                              Judge Thomas J. Tucker
                                         /

SURGICAL CAPITAL SOLUTIONS, INC.,

                       Plaintiff,

v.                                                          Adv. Pro. No. 21-4098

MUHAMMAD S. AWAISI,

                       Defendant.
                                         /

                         OPINION REGARDING DISMISSAL OF
                       THIS ADVERSARY PROCEEDING, AS MOOT

         On April 16, 2021, Plaintiff filed this adversary proceeding, seeking a money judgment

against the Defendant-Debtor, and a determination that such debt is “excepted from discharge

under 11 U.S.C. § 523(a)(2)(A), (4) and (6).” On April 26, 2021, the Court entered a stipulated

order in the main case which denied Defendant-Debtor a discharge, based on 11 U.S.C.

§ 727(a)(10). (Docket # 226 in Case No. 20-48712 (the “no-discharge order”)).

         The Court concludes that the no-discharge order renders moot Plaintiff’s non-

dischargeaability claims in this adversary proceeding. This is because Plaintiff has received the

dischargeability-related relief it was seeking in this adversary proceeding — namely, that any

debt Defendant owes to Plaintiff will not be discharged in the Defendant’s Chapter 7 bankruptcy

case. See, e.g., Michigan Unemployment Insurance Agency v. Pettibone (In re Pettibone), 577




     21-04098-tjt    Doc 4     Filed 04/27/21    Entered 04/27/21 09:27:14       Page 1 of 3
B.R. 689 (Bankr. E.D. Mich. 2017).

       Thus, the Court is no longer able to grant Plaintiff any meaningful relief in addition to

what it has already received. Cf. Rosenfeld v. Rosenfeld (In re Rosenfeld), 535 B.R. 186, 193-96

(Bankr. E.D. Mich. 2015), aff’d, 558 B.R. 825 (E.D. Mich. 2016), aff’d 698 F. App’x 300 (6th

Cir. 2017) (dismissing, for lack of jurisdiction, a creditor’s adversary proceeding seeking an

order denying the debtor a discharge under several provisions of 11 U.S.C. § 727(a), where the

debtor’s debt to the creditor was nondischargeable under 11 U.S.C. § 523(a).); Mapley v. Mapley

(In re Mapley), 437 B.R. 225, 227-30 (Bankr. E.D. Mich. 2010) (same).

       Because Plaintiff’s nondischargeability claims have been rendered moot, the Court is

unable to grant Plaintiff a money judgment in this adversary proceeding. In the absence of

authority to grant a determination of nondischargeability, this bankruptcy court no longer has

authority or subject matter jurisdiction to enter a money judgment for Plaintiff. See, e.g.

Pettibone, 577 B.R. at 690; Cowan v. Ladosenszky (In re Ladosenszky), 617 B.R. 275, 277-78

(Bankr. E.D. Mich. 2020). That is because the Court’s authority and subject matter jurisdiction

to enter a money judgment in this adversary proceeding was dependant on its statutory authority,

under 28 U.S.C. § 157(b)(2)(I), to determine the dischargeability of Defendant-Debtor’s debt to

Plaintiff. See Longo v. McLaren (In re McLaren), 3 F.3d 958, 965-66 (6th Cir. 1993) (quoting

Snyder v. Devitt (In re Devitt), 126 B.R. 212, 215 (Bankr. D. Md. 1991) (explaining that the

bankruptcy court’s jurisdiction to determine the dischargeability of a debt provides the

bankruptcy court with authority to render a money judgment, because the bankruptcy court’s

equitable jurisdiction “‘attaches to the entire cause of action,’” including the plaintiff’s request

for a money judgment, and “‘more importantly because it is impossible to separate the


                                                  2


    21-04098-tjt     Doc 4     Filed 04/27/21      Entered 04/27/21 09:27:14         Page 2 of 3
determination of the dischargeability function from the function of fixing the amount of the

nondischargeable debt’”).

       For these reasons, the Court will enter an order dismissing this adversary proceeding, as

moot, and for lack of subject matter jurisdiction.


Signed on April 27, 2021




                                                 3


    21-04098-tjt    Doc 4     Filed 04/27/21     Entered 04/27/21 09:27:14       Page 3 of 3
